Title: From Alexander Hamilton to Thomas Jefferson, [30 August 1790]
From: Hamilton, Alexander
To: Jefferson, Thomas


[New York, August 30, 1790]

Mr Hamilton presents his Compliments to the Secretary of State, and requests the favor of having two more authenticated Copies of his Commission as Secretary of the Treasury made out, and three Copies of his Commission or power for making the Loan, likewise authenticated.
Mr Hamilton will probably stand in need of those Instruments before he will have an opportunity of Seeing Mr Jefferson.
30th August 1790
